Exhibit 10.1 

 

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the 23rd day
of April, 2014 by and between Guided Therapeutics, Inc., a Delaware corporation
(the “Company”), and Hanover Holdings I, LLC, a New York limited liability
company (the “Investor”).

WHEREAS, the Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the 1933 Act
(without limiting any other such exemption which may apply to the transactions
contemplated by this Agreement);

WHEREAS, the Company has authorized the issuance of senior convertible notes, in
the aggregate original principal amount of $3,500,000, in the form attached
hereto as Exhibit A (the “Notes”), which Notes shall be convertible into shares
of the Company’s common stock, $0.001 par value per share (the “Common Stock”),
in accordance with the terms of the Notes;

WHEREAS, on the date hereof, the Company wishes to issue, and the Investor
wishes to receive, in consideration of the execution of this Agreement, such
aggregate number of shares of Common Stock as set forth in column (3) on
Schedule I attached hereto (the “Commitment Shares”);

WHEREAS, Investor wishes to purchase, and the Company wishes to sell at the
Initial Closing (as defined below), upon the terms and conditions stated in this
Agreement, a Note in the aggregate original principal amount as set forth in
column (4) on Schedule I hereto (the “Initial Note”) (and the Common Stock
issuable upon conversion thereof, collectively, the “Initial Conversion
Shares”);

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company may require the Investor to participate in an Additional Closing (as
defined below) for the purchase by the Investor, and the sale by the Company, of
a Note in an original principal amount as set forth in column (5) on Schedule I
hereto (the “Additional Note”) (and the Common Stock issuable upon conversion
thereof, collectively, the “Additional Conversion Shares” and, collectively with
the Initial Conversion Shares, the “Conversion Shares”);

 

WHEREAS, the Notes, together with the Conversion Shares and the Commitment
Shares, are referred to herein as the “Securities” and the offering contemplated
hereby is referred to herein as the “Offering”;

WHEREAS, the parties have agreed that the obligation to repay the Notes shall be
an unsecured obligation of the Company; and

WHEREAS, at the Initial Closing, the parties hereto shall execute and deliver a
Registration Rights Agreement, in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights

1

 

Agreement), under the 1933 Act and the rules and regulations promulgated
thereunder, and applicable state securities laws.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

1. Issuance of Commitment Shares; Purchase and Sale of Notes.

1.1 Issuance of Commitment Shares. In consideration for the Investor’s execution
and delivery of this Agreement, concurrently with the execution and delivery of
this Agreement on the Initial Closing Date (as defined below), the Company shall
deliver irrevocable instructions to its transfer agent (the “Transfer Agent”),
substantially in the form of Exhibit C attached hereto, to issue to the
Investor, not later than 4:00 p.m. (New York City time) on the third (3rd)
Trading Day (as defined in the Notes) immediately following the Initial Closing
Date, a certificate representing such aggregate number of Commitment Shares as
set forth in column (3) on Schedule I attached hereto in the name of the
Investor or its designee (in which case such designee name shall have been
provided to the Company prior to the Closing Date). Such certificate shall be
delivered to the Investor by overnight courier at its address set forth in
Section 12.4 hereof. For the avoidance of doubt, all of the Commitment Shares
shall be fully earned as of the Initial Closing Date regardless of whether the
Additional Closing (as defined below) shall occur.

1.2 Purchase and Sale of Initial Notes. Subject to the satisfaction (or, where
legally permissible, the waiver) of the conditions set forth in Sections 4.1,
the Company shall issue and sell to the Investor, and the Investor shall
purchase from the Company on the Initial Closing Date (as defined below), an
Initial Note in the aggregate original principal amount as set forth in column
(4) on Schedule I hereto (the “Initial Closing”).

1.3 Purchase and Sale of Additional Notes. Subject to the satisfaction (or,
where legally permissible, the waiver) of the conditions set forth in Sections
3.2(b) and 4.1 below, the Company shall issue and sell to the Investor, and the
Investor shall purchase from the Company on the Additional Closing Date (as
defined below), an Additional Note in the aggregate original principal amount as
set forth in column (5) on Schedule I hereto (the “Additional Closing”).

1.4 Form of Payment.

(a) On the Initial Closing Date, (i) the Investor shall pay the Initial Purchase
Price (as defined below) (less the amounts withheld pursuant to Section 12.12)
to the Company for the Initial Note to be issued and sold to the Investor at the
Initial Closing, by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions and (ii) immediately following the
Company’s receipt of such amount, the Company shall deliver to the Investor an
Initial Note in the aggregate original principal amount as set forth in column
(4) on Schedule I hereto, duly executed on behalf of the Company and registered
in the name of the Investor or its designee.

2

 

(b) On the Additional Closing Date, (i) the Investor shall pay the Additional
Purchase Price (as defined below) (less the amounts withheld pursuant to Section
12.12) to the Company for the Additional Note to be issued and sold to the
Investor at the Additional Closing, by wire transfer of immediately available
funds in accordance with the Company’s written wire instructions and
(ii) immediately following the Company’s receipt of such amounts, the Company
shall deliver to the Investor an Additional Note in the aggregate original
principal amount as set forth in column (5) on Schedule I hereto, duly executed
on behalf of the Company and registered in the name of the Investor or its
designee.

(c) Rank. The parties hereto acknowledge that the Initial Note and the
Additional Note shall be part of a single series of notes and shall rank pari
passu with each other.

2. Purchase Price. The purchase price for the Initial Note to be purchased by
the Investor (the “Initial Purchase Price”) shall be the amount as set forth in
column (6) on Schedule I hereto. The purchase price for the Additional Note to
be purchased by the Investor (the “Additional Purchase Price”, and together with
the Initial Purchase Price, each, a “Purchase Price”) shall be the amount as set
forth in column (7) on Schedule I hereto. As indicated on Schedule I hereto, the
Initial Note will be issued with an original issue discount of approximately
33.33%.

3. Closings. The Initial Closing and the Additional Closing are each sometimes
referred to in this Agreement as a “Closing”. Each Closing shall occur at the
offices of Greenberg Traurig, LLP, MetLife Building, 200 Park Avenue, New York,
NY 10166.

3.1 Initial Closing. The date and time of the Initial Closing (the “Initial
Closing Date”) shall be 10:00 a.m. (New York City time), on the first (1st)
Trading Day (as defined below) (and including the date hereof if a Trading Day)
on which the conditions to the Initial Closing set forth in Section 4.1 below
are satisfied or waived.

3.2 Additional Closing.

(a) Additional Closing Date. If the Company delivers an Additional Closing
Notice (as defined below), the date and time of the Additional Closing shall be
10:00 a.m. (New York City time), on a date that is no later than the tenth
(10th) Trading Day after the Effective Date (the “Additional Closing Date,” and
the Initial Closing Date and the Additional Closing Date are each sometimes
referred to in this Agreement as a “Closing Date”).

(b) Additional Closing Mechanics. Subject to the satisfaction (or waiver) of the
conditions set forth in this Section 3.2(b) and Section 4.2 below, the Company
shall have the right to require the Investor to purchase the Additional Note on
the Additional Closing Date by delivering to the Investor on the Effective Date,
by facsimile and overnight courier at its address set forth in Section 12.4
hereof, an irrevocable written notice that the Company has exercised its right
to require the Investor to purchase the Additional Note (the “Additional Closing
Notice”, and such date, the “Additional Closing Notice Date”). For the avoidance
of doubt, the Company shall not be entitled to effect an Additional Closing if
there shall exist an Additional Note Conditions Failure (as defined below).
Notwithstanding anything herein to the contrary, if the Additional Closing does
not occur by September 9, 2014, the Company’s right to effect an Additional
Closing hereunder shall automatically terminate.

3

 

4. Closing Conditions; Certain Covenants.

4.1 Conditions to the Initial Closing.

(a) Conditions of the Company to the Initial Closing. The obligation of the
Company to sell and issue the Initial Note to the Investor at the Initial
Closing is subject to the fulfillment, to the Company’s reasonable satisfaction,
prior to or at the Initial Closing, of each of the following conditions:

(i) Representations and Warranties. The representations and warranties of the
Investor contained in this Agreement (x) that are not qualified by “materiality”
shall have been true and correct in all material respects when made and shall be
true and correct in all material respects as of the Initial Closing Date with
the same force and effect as if made on such dates, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such other date and (y) that are qualified by “materiality” shall
have been true and correct when made and shall be true and correct as of the
Initial Closing Date with the same force and effect as if made on such dates,
except to the extent such representations and warranties are as of another date,
in which case, such representations and warranties shall be true and correct as
of such other date.

(ii) Registration Rights Agreement. The Investor shall have duly executed and
delivered the Registration Rights Agreement to the Company.

(iii) No Injunction. No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of or which would materially modify or delay any of the
transactions contemplated by the Transaction Documents.

(b) Conditions to the Investor to the Initial Closing. The obligation of the
Investor to purchase the Initial Note to be issued to the Investor at the
Initial Closing is subject to the satisfaction, or (where legally permissible)
the waiver by the Investor, on the Initial Closing Date, of each of the
following conditions:

(i) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement (x) that are not qualified by “materiality”
or “Material Adverse Effect” shall have been true and correct in all material
respects when made and shall be true and correct in all material respects as of
the Initial Closing Date with the same force and effect as if made on such
dates, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct in all material respects as of such other date and (y) that are
qualified by “materiality” or “Material Adverse Effect” shall have been true and
correct when made and shall be true and correct as of the Initial Closing Date
with the same force and effect as if made on such dates, except to the extent
such representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct as of such other date.

4

 

(ii) Performance of the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement and the Registration Rights Agreement to be
performed, satisfied or complied with by the Company at or prior to the Initial
Closing Date. The Company shall have delivered to the Investor on the Initial
Closing Date a written certification by an executive officer of the Company to
the foregoing substantially in the form attached hereto as Exhibit D.

(iii) No Suspension of Trading in or Notice of Delisting of Common Stock.
Trading in the Common Stock shall not have been suspended by the Commission, the
Trading Market or the FINRA (except for any suspension of trading of less than
fourteen (14) days, which suspension shall be terminated prior to the Initial
Closing Date), the Company shall not have received any final and non-appealable
notice that the listing or quotation of the Common Stock on the Trading Market
shall be terminated on a date certain (unless, prior to such date certain, the
Common Stock is listed or quoted on any other Trading Market), trading in
securities generally as reported on the Trading Market shall not have been
suspended or limited, nor shall a banking moratorium have been declared either
by the U.S. or New York State authorities (except for any suspension, limitation
or moratorium which shall be terminated prior to the Initial Closing Notice
Date), there shall not have been imposed any suspension of electronic trading or
settlement services by the Depository Trust Company (“DTC”) with respect to the
Common Stock that is continuing, the Company shall not have received any notice
from DTC to the effect that a suspension of electronic trading or settlement
services by DTC with respect to the Common Stock is being imposed or is
contemplated (unless, prior to such suspension, DTC shall have notified the
Company in writing that DTC has determined not to impose any such suspension),
nor shall there have occurred any material outbreak or escalation of hostilities
or other national or international calamity or crisis that has had or would
reasonably be expected to have a material adverse change in any U.S. financial,
credit or securities market that is continuing.

(iv) Compliance with Laws. The Company shall have complied with all applicable
federal, state and local governmental laws, rules, regulations and ordinances in
connection with the execution, delivery and performance of this Agreement and
the other Transaction Documents (as defined below) to which it is a party and
the consummation of the transactions contemplated hereby and thereby, including,
without limitation, the Company shall have obtained all permits and
qualifications required by any applicable state securities or “Blue Sky” laws
for the offer and sale of the Securities by the Company to the Investor).

(v) No Injunction. No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of or which would materially modify or delay any of the
transactions contemplated by the Transaction Documents.

(vi) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened, and no inquiry or investigation by any governmental authority shall
have been

5

 

commenced or threatened, against the Company or any Subsidiary, or any of the
officers, directors or affiliates of the Company or any Subsidiary, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions,
which if decided unfavorably to the Company, any of its Subsidiaries and/or the
Investor, as applicable, could reasonably be expected to permanently enjoin the
transactions contemplated hereby or result in a judgment of at least an
aggregate of $300,000 against the Company, any of its Subsidiaries and/or the
Investor, as applicable.

(vii) Listing of Securities. All of the Conversion Shares that may be issued
pursuant to the Notes and all of the Commitment Shares shall have been approved
for listing or quotation on the Trading Market as of the Initial Closing Date,
subject only to notice of issuance.

(viii) Opinion of Counsel. On the Initial Closing Date, the Investor shall have
received an opinion from outside counsel to the Company, dated the Initial
Closing Date, in the form mutually agreed to by the parties hereto prior to the
date hereof.

(ix) Initial Note. At the Initial Closing, the Company shall have tendered to
the Investor the Initial Note.

(x) Registration Rights Agreement. The Company shall have duly executed and
delivered the Registration Rights Agreement to the Investor.

(xi) Current Public Information. All reports, schedules, registrations, forms,
statements, information and other documents required to have been filed by the
Company with the Commission pursuant to the reporting requirements of the 1934
Act, including all material required to have been filed pursuant to Section
13(a) or 15(d) of the 1934 Act, shall have been filed with the Commission under
the 1934 Act.

4.2 Conditions to the Additional Closing.

(a) Conditions of the Company to the Additional Closing. The obligation of the
Company to sell and issue the Additional Note to the Investor at the Additional
Closing is subject to the fulfillment, to the Company’s reasonable satisfaction,
prior to or at the Additional Closing, of each of the following conditions:

(i) Representations and Warranties. The representations and warranties of the
Investor contained in this Agreement (x) that are not qualified by “materiality”
shall have been true and correct in all material respects when made and shall be
true and correct in all material respects as of the Additional Closing Date with
the same force and effect as if made on such dates, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such other date and (y) that are qualified by “materiality” shall
have been true and correct when made and shall be true and correct as of the
Additional Closing Date with the same force and effect as if made on such dates,
except to the extent such representations and warranties are as

6

 

of another date, in which case, such representations and warranties shall be
true and correct as of such other date.

(ii) No Injunction. No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of or which would materially modify or delay any of the
transactions contemplated by the Transaction Documents.

(b) Conditions of the Investor to the Additional Closing. The obligation of the
Investor to purchase the Additional Note to be issued to the Investor at the
Additional Closing is subject to the satisfaction, or (where legally
permissible) the waiver by the Investor, on the Additional Closing Date, of each
of the following conditions:

(i) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement (x) that are not qualified by “materiality”
or “Material Adverse Effect” shall have been true and correct in all material
respects when made and shall be true and correct in all material respects as of
the Additional Closing Notice Date and the Additional Closing Date with the same
force and effect as if made on such dates, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such other date and (y) that are qualified by “materiality” or
“Material Adverse Effect” shall have been true and correct when made and shall
be true and correct as of the Additional Closing Notice Date and the Additional
Closing Date with the same force and effect as if made on such dates, except to
the extent such representations and warranties are as of another date, in which
case, such representations and warranties shall be true and correct as of such
other date.

(ii) Performance of the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement, the Initial Note and the Registration Rights
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Additional Closing Notice Date and the Additional Closing Date (as
applicable). The Company shall have delivered to the Investor on the Additional
Closing Date a written certification by an executive officer of the Company to
the foregoing substantially in the form attached hereto as Exhibit D.

(iii) Registration Statement Effective. The Initial Registration Statement (as
defined in the Registration Rights Agreement) covering the resale by the
Investor of no less than the sum of (x) the number of Commitment Shares issued
or issuable to the Investor hereunder, (y) the number of Initial Conversion
Shares issuable upon conversion of (or otherwise pursuant to) the Initial Notes,
(z) the number of Additional Conversion Shares issuable upon conversion of (or
otherwise pursuant to) the Additional Notes to be issued at the Additional
Closing, in each case, as of both (A) the Additional Closing Notice Date and (B)
the Additional Closing Date (assuming for such purpose that all such Notes are
then outstanding and no limitations on conversion exist in such Notes), shall
have been declared effective under the Securities Act by the

7

 

Commission and shall remain effective, and the Investor shall be permitted to
utilize the Prospectus therein to resell such Conversion Shares.

(iv) No Material Notices. None of the following events shall have occurred and
be continuing: (a) receipt of any request by the Commission or any other federal
or state governmental authority for any additional information relating to the
Registration Statement, the Prospectus (as defined in the Registration Rights
Agreement) or any supplement to the Prospectus (each, a “Prospectus
Supplement”), or for any amendment of or supplement to the Registration
Statement, the Prospectus, or any Prospectus Supplement; (b) the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement or prohibiting
or suspending the use of the Prospectus or any Prospectus Supplement, or of the
suspension of qualification or exemption from qualification of the Securities
for offering or sale in any jurisdiction, or the initiation or contemplated
initiation of any proceeding for such purpose; or (c) the occurrence of any
event or the existence of any condition or state of facts, which makes any
statement of a material fact made in the Registration Statement, the Prospectus
or any Prospectus Supplement untrue or which requires the making of any
additions to or changes to the statements then made in the Registration
Statement, the Prospectus or any Prospectus Supplement in order to state a
material fact required by the Securities Act to be stated therein or necessary
in order to make the statements then made therein (in the case of the Prospectus
or any Prospectus Supplement, in light of the circumstances under which they
were made) not misleading, or which requires an amendment to the Registration
Statement or a supplement to the Prospectus or any Prospectus Supplement to
comply with the Securities Act or any other law (other than the transactions
contemplated by the Additional Closing Notice and the settlement thereof). The
Company shall have no knowledge of any event that could reasonably be expected
to have the effect of causing the suspension of the effectiveness of the
Registration Statement or the prohibition or suspension of the use of the
Prospectus or any Prospectus Supplement in connection with the resale of the
Registrable Securities by the Investor.

(v) No Suspension of Trading in or Notice of Delisting of Common Stock. Trading
in the Common Stock shall not have been suspended by the Commission, the Trading
Market or the FINRA (except for any suspension of trading of less than fourteen
(14) days, which suspension shall be terminated prior to the Additional Closing
Notice Date), the Company shall not have received any final and non-appealable
notice that the listing or quotation of the Common Stock on the Trading Market
shall be terminated on a date certain (unless, prior to such date certain, the
Common Stock is listed or quoted on any other Trading Market), trading in
securities generally as reported on the Trading Market shall not have been
suspended or limited, nor shall a banking moratorium have been declared either
by the U.S. or New York State authorities (except for any suspension, limitation
or moratorium which shall be terminated prior to the Additional Closing Notice
Date), there shall not have been imposed any suspension of electronic trading or
settlement services by DTC with respect to the Common Stock that is continuing,
the Company shall not have received any notice from DTC to the effect that a
suspension of electronic trading or settlement services by DTC with respect to
the Common Stock is being imposed or is contemplated (unless, prior to such
suspension,

8

 

DTC shall have notified the Company in writing that DTC has determined not to
impose any such suspension), nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity or
crisis that has had or would reasonably be expected to have a material adverse
change in any U.S. financial, credit or securities market that is continuing.

(vi) Compliance with Laws. The Company shall have complied with all applicable
federal, state and local governmental laws, rules, regulations and ordinances in
connection with the execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party and the consummation of
the transactions contemplated hereby and thereby, including, without limitation,
the Company shall have obtained all permits and qualifications required by any
applicable state securities or “Blue Sky” laws for the offer and sale of the
Securities by the Company to the Investor and the subsequent resale of the
Registrable Securities by the Investor (or shall have the availability of
exemptions therefrom).

(vii) No Injunction. No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of or which would materially modify or delay any of the
transactions contemplated by the Transaction Documents.

(viii) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened, and no inquiry or investigation by any governmental authority shall
have been commenced or threatened, against the Company or any Subsidiary, or any
of the officers, directors or affiliates of the Company or any Subsidiary,
seeking to restrain, prevent or change the transactions contemplated by the
Transaction Documents, or seeking material damages in connection with such
transactions, which if decided unfavorably to the Company, any of its
Subsidiaries and/or the Investor, as applicable, could reasonably be expected to
permanently enjoin the transactions contemplated hereby or result in a judgment
of at least an aggregate of $300,000 against the Company, any of its
Subsidiaries and/or the Investor, as applicable.

(ix) Listing of Securities. All of the Conversion Shares that may be issued
pursuant to the Notes and all of the Commitment Shares shall have been approved
for listing or quotation on the Trading Market as of the Closing Date, subject
only to notice of issuance.

(x) Delivery of Commitment Shares and Initial Conversion Shares. The Company
shall have delivered on a timely basis all of the Commitment Shares required to
be delivered pursuant to this Agreement and all of the Initial Conversion Shares
issuable upon any conversion of the Initial Note by the Investor, as applicable.

(xi) No Restrictive Legends. If requested by the Investor from and after the
Effective Date, the Company shall have either (i) issued and delivered (or
caused to be issued and delivered) to the Investor a certificate representing
the Commitment Shares that is free from all restrictive and other legends or
(ii) caused the Company’s transfer

9

 

agent to credit the Investor’s or its designee’s account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system with a number of shares of Common
Stock equal to the number of Commitment Shares represented by the certificate
delivered by the Investor to the Company in accordance with Section 4.4 of this
Agreement.

(xii) Opinion of Counsel. On the Additional Closing Date, the Investor shall
have received an opinion from outside counsel to the Company, dated the
Additional Closing Date, in the form mutually agreed to by the parties hereto
prior to the date hereof.

(xiii) Additional Note. At the Additional Closing, the Company shall have
tendered to the Investor the Additional Note.

(xiv) Current Public Information. The Current Report (as defined below) shall
have been filed with the Commission as required pursuant to Section 4.3, and the
Initial Press Release and the Additional Press Release (each as defined below)
shall have been issued by the Company in accordance with Section 4.3. All
reports, schedules, registrations, forms, statements, information and other
documents required to have been filed by the Company with the Commission
pursuant to the reporting requirements of the 1934 Act, including all material
required to have been filed pursuant to Section 13(a) or 15(d) of the 1934 Act,
shall have been filed with the Commission under the 1934 Act.

(xv) No Additional Note Conditions Failure. No Additional Note Conditions
Failure shall exist.

4.3 Securities Law Disclosure; Publicity. The Company shall (a) by 9:00 a.m.
(New York City time) on the Trading Day immediately following the Initial
Closing Date, issue a press release in form and substance reasonably acceptable
to the Investor disclosing the material terms of the transactions contemplated
hereby (the “Initial Press Release”) and (b) issue a Current Report on Form 8-K
(the “Current Report”) disclosing the material terms of the transactions
contemplated hereby, and including the Transaction Documents as exhibits
thereto, within the time required by the 1934 Act. From and after the issuance
of the Initial Press Release, the Company represents to the Investor that the
Company shall have publicly disclosed all material, non-public information
delivered to the Investor as of such time by the Company or any of its
subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents. The Company shall, on or before 9:00 a.m. (New York City time) on the
Trading Day immediately following the Additional Closing Notice Date, issue a
press release in form and substance reasonably acceptable to the Investor
disclosing that the Company has elected to deliver an Additional Closing Notice
to the Investor (the “Additional Press Release”). From and after the issuance of
the Additional Press Release, the Company represents to the Investor that the
Company shall have publicly disclosed all material, non-public information
delivered to the Investor as of such time by the Company or any of its
subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents. The Company shall afford the Investor and its counsel with a
reasonable opportunity to review and comment upon, shall consult with the
Investor and its counsel on the form and substance of, and shall give due
consideration to all such comments from the Investor or its counsel on, any
press release, Commission filing or any other public disclosure made by or on

10

 

behalf of the Company relating to the Investor, its purchases hereunder or any
aspect of the Transaction Documents or the transactions contemplated thereby,
prior to the issuance, filing or public disclosure thereof, and the Company
shall not issue, file or publicly disclose any such information to which the
Investor shall object. For the avoidance of doubt, the Company shall not be
required to submit for review any such disclosure contained in periodic reports
filed with the Commission under the Exchange Act if it shall have previously
provided the same disclosure for review in connection with a previous filing.

4.4 Legends. The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144 (as defined
below), to the Company or to an affiliate of the Investor or in connection with
a pledge, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the 1933 Act. The
Investor understands that the certificate or other instrument representing the
Notes and the stock certificates representing the Conversion Shares and the
Commitment Shares, except as set forth below, shall bear any legends as required
by applicable state securities or “Blue Sky” laws in addition to a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN] [THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

The Company shall use its reasonable best efforts to cause its transfer agent to
remove the legend set forth above and to issue a certificate without such legend
to the holder of the Securities upon which it is stamped, or to issue to such
holder by electronic delivery at the applicable balance account at DTC, unless
otherwise required by state securities or “blue sky” laws, at such time as (i)
such Securities are registered for resale under the 1933 Act, (ii) in connection
with a sale, assignment or other transfer, such holder provides the Company with
an opinion of counsel, in a form generally acceptable to the Company’s legal
counsel and the Transfer Agent, to the effect that such sale, assignment or
transfer of the Securities may be made

11

 

without registration under the 1933 Act, (ii) if the holding period (as
determined under Rule 144) for such Securities is at least six months, but less
than one year, such holder provides the Company and its legal counsel with
reasonable assurance in writing that the Securities are being sold, assigned or
transferred pursuant to Rule 144 or Rule 144A or (iii) if the holding period (as
determined under Rule 144) for such Securities is at least one year, such holder
provides the Company and its legal counsel with reasonable assurance in writing
that the Securities can be sold, assigned or transferred pursuant to Rule 144 or
Rule 144A. In furtherance of the foregoing, the Company agrees that, following
the Effective Date or at such time as such legend is not required pursuant to
this Section 4.4, the Company shall, no later than three Trading Days following
the delivery by the Investor to the Company or the Transfer Agent of a
certificate representing Commitment Shares and/or Conversion Shares issued with
a restrictive legend (such third Trading Day, the “Legend Removal Date”),
either: (A) issue and deliver (or cause to be issued and delivered) to the
Investor a certificate representing such Commitment Shares and/or Conversion
Shares, as applicable, that is free from all restrictive and other legends or
(B) cause the Transfer Agent to credit the Investor’s or its designee’s account
at DTC through its Deposit/Withdrawal at Custodian (DWAC) system with a number
of shares of Common Stock equal to the number of Commitment Shares and/or
Conversion Shares, as applicable, represented by the certificate so delivered by
the Investor. If the Company fails on or prior to the Legend Removal Date to
either (i) issue and deliver (or cause to be issued and delivered) to the
Investor a certificate representing the Commitment Shares and/or the Conversion
Shares, as applicable, that is free from all restrictive and other legends or
(ii) cause the Transfer Agent to credit the balance account of the Investor or
its designee at DTC through its Deposit/Withdrawal at Custodian (DWAC) system
with a number of shares of Common Stock equal to the number of the Commitment
Shares and/or the Conversion Shares, as applicable, represented by the
certificate delivered by the Investor pursuant hereto (a “Delivery Failure”),
and if on or after the Legend Removal Date the Investor purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Investor of shares of Common Stock that the
Investor anticipated receiving from the Company without any restrictive legend,
then the Company shall, within three Trading Days after the Investor’s written
request, pay cash to the Investor in an amount equal to the Investor’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased, at which point the Company’s obligation to deliver a
certificate or credit the Investor’s or its designee’s account at DTC for such
shares of Common Stock shall terminate and such shares shall be cancelled (the
“Buy-In Remedy”). For the avoidance of doubt, with respect to any given Delivery
Failure, (X) the Investor shall be entitled, at the election of the Investor, to
recovery either pursuant to this Buy-In Remedy or Section 3(c)(ii) of the Notes,
but not both, and (Y) a Delivery Failure shall not constitute an Event of
Default other than, if otherwise applicable, under Section 4(a)(xii) of the
Notes.

4.5 Stockholder Approval. The Company shall provide each stockholder entitled to
vote at either (x) the next annual meeting of stockholders of the Company or (y)
a special meeting of stockholders of the Company (the “Stockholder Meeting”),
which shall be promptly called and held not later than August 31, 2014 (the
“Stockholder Meeting Deadline”), a proxy statement, substantially in a form
which shall have been previously reviewed by Greenberg Traurig LLP; soliciting
each such stockholder's affirmative vote at the Stockholder Meeting for approval
of resolutions (“Stockholder Resolutions”) providing for the Company's increase
the authorized shares of Common Stock of the Company from 145 million to at
least 195 million (such affirmative approval being referred to herein as the
“Stockholder Approval”, and the date such Stockholder Approval is obtained, the
“Stockholder Approval Date”), and the Company shall use its reasonable best
efforts to solicit its stockholders' approval of such resolutions and to cause
the Board of Directors of the Company to recommend to the stockholders that they
approve such resolutions. The Company shall be obligated to seek to obtain the
Stockholder Approval by the Stockholder Meeting Deadline. If, despite the
Company's reasonable best efforts the Stockholder Approval is not obtained on or
prior to the Stockholder Meeting Deadline, the Company shall cause an additional
Stockholder Meeting to be held semi-annually thereafter until such Stockholder
Approval is obtained.

 



12

 

 

5. Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, the Company hereby makes the following representations and warranties
to the Investors as of the Initial Closing Date, the Additional Closing Notice
Date and the Additional Closing Date (each a “Representation Date”):

5.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
a Material Adverse Effect.

5.2 Capitalization and Voting Rights. The authorized capital stock of the
Company and the shares thereof issued and outstanding were as set forth in the
Public Reports as of the dates reflected therein. All of the outstanding shares
of Common Stock have been duly authorized and validly issued, and are fully paid
and nonassessable. Except as set forth in the Public Reports, this Agreement and
the Registration Rights Agreement, there are no agreements or arrangements under
which the Company is obligated to register the sale of any securities under the
Securities Act. Except as set forth in the Public Reports, no shares of Common
Stock are entitled to preemptive rights and there are no outstanding debt
securities and no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of the
capital stock of the Company or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into or exchangeable for, any shares of capital stock of
the Company other than those issued or granted in the ordinary course of
business pursuant to the Company’s equity incentive and/or compensatory plans or
arrangements. Except for customary transfer restrictions contained in agreements
entered into by the Company to sell restricted securities or as set forth in the
Public Reports, the Company is not a party to, and it has no knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
of the Company. Except as set forth in the Public Reports, the offer and sale of
all capital stock, convertible or exchangeable securities, rights, warrants or
options of the Company issued prior to the applicable Representation Date
complied with all applicable federal and state securities laws, and no
stockholder has any right of rescission or damages or any “put” or similar right
with respect thereto that would have a Material Adverse Effect. Except as set
forth in the Public Reports, there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the Notes, this
Agreement or the Registration Rights Agreement or the consummation of the
transactions described herein or therein.

13

 

5.3 Authorization; Enforcement. All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement, the Notes, the Registration Rights
Agreement (the “Transaction Documents”) and the performance of all obligations
of the Company hereunder and thereunder, and the authorization (or reservation
for issuance), sale and issuance of the Notes, and the Common Stock into which
the Notes is convertible or exercisable, have been taken on or prior to the date
hereof. Each of the Transaction Documents has been duly executed by the Company
and, when delivered in accordance with the terms hereof and thereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

5.4 Valid Issuance of the Commitment Shares, the Conversion Shares; Reservation
of Shares. Each of the Notes has been duly authorized and, when issued and paid
for in accordance with this Agreement, will be duly and validly issued, fully
paid and nonassessable, and free and clear of all Liens imposed by the Company
other than restrictions on transfer under this Agreement and under applicable
state and federal securities laws. The Commitment Shares and the Conversion
Shares when issued and delivered in accordance with the terms of this Agreement
and the Notes, as applicable, for the consideration expressed herein and
therein, will be duly and validly issued, fully paid and non-assessable and free
and clear of all Liens imposed by the Company other than restrictions on
transfer under this Agreement and under applicable state and federal securities
laws. The Company has reserved from its duly authorized capital stock a
sufficient number of shares of Common Stock for issuance of the Conversion
Shares as required by Section 8 of the Notes.

5.5 Offering. Subject to the truth and accuracy of the Investor’s
representations set forth in Section 6 of this Agreement, the offer and issuance
of the Securities as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act of 1933, as amended (the “1933
Act”), and the qualification or registration requirements of state securities
laws or other applicable blue sky laws. Neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemptions.

5.6 Public Reports. The Company is current in its filing obligations under the
1934 Act, including without limitation as to its filings of Annual Reports on
Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K
(collectively, the “Public Reports”). The Public Reports do not contain any
untrue statement of a material fact or omit to state any fact necessary to make
any statement therein not misleading. The financial statements included within
the Public Reports for the fiscal year ended December 31, 2013 and for each
quarterly period thereafter (the “Financial Statements”) have been prepared in
accordance with generally accepted accounting principles (“GAAP”) applied on a
consistent basis throughout the periods indicated and with each other, except
that unaudited Financial Statements may not contain all footnote required by
generally accepted accounting principles. The Financial Statements fairly
present, in all material respects, the financial condition and operating results
of the Company as of the dates, and for the periods, indicated therein, subject
in the case of unaudited Financial Statements to normal year-end audit
adjustments.



14

 

 

5.7 Compliance With Laws. The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a Material Adverse Effect on its business and the
Company has not received written notice of any such violation.

5.8 Violations. The consummation of the transactions contemplated by the
Transaction Documents and all other documents and instruments required to be
delivered in connection therewith will not result in or constitute any of the
following: (a) a violation of any provision of the certificate of incorporation,
bylaws or other governing documents of the Company; (b) a violation of any
provisions of any applicable law or of any writ or decree of any court or
governmental instrumentality; (c) a default or an event that, with notice or
lapse of time or both, would be a default, breach, or violation of a lease,
license, promissory note, conditional sales contract, commitment, indenture,
mortgage, deed of trust, or other agreement, instrument, or arrangement to which
the Company is a party or by which the Company or its property is bound; (d) an
event that would permit any party to terminate any agreement or to accelerate
the maturity of any indebtedness or other obligation of the Company; or (e) the
creation or imposition of any lien, pledge, option, security agreement, equity,
claim, charge, encumbrance or other restriction or limitation on the capital
stock or on any of the properties or assets of the Company, except, in the case
of each of clauses (b), (c), (d) and (e), such as would no reasonably be
expected to result in a Material Adverse Effect.

5.9 Consents; Waivers. No consent, waiver, approval or authority of any nature,
or other formal action, by any person, firm or corporation, or any agency,
bureau or department of any government or any subdivision thereof, not already
obtained, is required in connection with the execution and delivery of the
Transaction Documents by the Company or the consummation by the Company of the
transactions provided for herein and therein.

5.10 Sarbanes-Oxley Act. Except as disclosed in the Public Reports, the Company
is in material compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof.

5.11 Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock or any of
the Company’s officers or directors in their capacities as such, that, if there
were an unfavorable decision, would reasonably be expected to result in a
Material Adverse Effect.

5.12 Material Changes; Undisclosed Events, Liabilities or Developments. Since
the date of the latest audited financial statements included within the Public
Reports, except as specifically disclosed in a subsequent Public Report filed
prior to the date hereof: (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) except as disclosed in the Public Reports, the Company has
not incurred any liabilities (contingent or otherwise) other than (A) trade
payables

15

 

and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv)
except as required with respect to preferred stock of the Company outstanding as
of the date hereof, the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the Commission any request for
confidential treatment of information. Except for the issuance of the Securities
contemplated by this Agreement, no event, liability, fact, circumstance,
occurrence or development has occurred or exists or is reasonably expected to
occur or exist with respect to the Company or its Subsidiaries or their
respective businesses, properties, operations, assets or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made or deemed made that has
not been publicly disclosed at least one Trading Day prior to the date that this
representation is made.

5.13 Intellectual Property. The Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights as described in the Public Reports as
necessary or required for use in connection with their respective businesses and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”). None of, and the Company has not received a
notice (written or otherwise) that any of, the Intellectual Property Rights
reasonably necessary to the business of the Company has expired, terminated or
been abandoned, or is expected to expire or terminate or be abandoned, within
two (2) years from the date of this Agreement. The Company has not received,
since the date of the latest audited financial statements included within the
Public Reports, a written notice of a claim or otherwise has any knowledge that
the Intellectual Property Rights violate or infringe upon the rights of any
Person, except as could not have or reasonably be expected to not have a
Material Adverse Effect. To the knowledge of the Company, all such Intellectual
Property Rights are enforceable in all material respects and there is no
existing infringement by another Person of any of the Intellectual Property
Rights. The Company has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.14 Registration Rights. Other than the Investor or as set forth in the Public
Reports, no person has any right to cause the Company to effect the registration
under the 1933 Act of any securities of the Company.

5.15 Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Investor or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Investor
regarding the Company and its

16

 

Subsidiaries, their respective businesses and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading. The Company acknowledges and agrees that the Investor does not
make nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 6 hereof.

5.16 No Integrated Offering. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 6, neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the 1933 Act which would require the registration of any
such securities under the 1933 Act, or (ii) any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.

5.17 Seniority. As of the applicable Representation Date, no Indebtedness or
other claim against the Company is senior to the Notes in right of payment,
whether with respect to interest or upon liquidation or dissolution, or
otherwise, other than indebtedness secured by purchase money security interests
(which is senior only as to underlying assets covered thereby) and capital lease
obligations (which is senior only as to the property covered thereby).

5.18 Bankruptcy Status; Indebtedness. The Company has no current intention or
expectation to file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the applicable
Representation Date. Schedule 5.18 sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness (as defined below) of the Company
or any Subsidiary, or for which the Company or any Subsidiary has commitments.
For the purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of $100,000 (other than trade accounts
payable incurred in the ordinary course of business), (y) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
consolidated balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (z) the present value of
any lease payments in excess of $100,000 due under leases required to be
capitalized in accordance with GAAP. The Company is not in default with respect
to any Indebtedness.

5.19 Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than,

17

 

in the case of clauses (ii) and (iii), compensation paid to Etico Capital (the
“Placement Agent”) in connection with the placement of the Securities.

5.20 No Disqualification Events. Neither the Company, nor any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company's outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the 1933 Act) connected with the Company in
any capacity at the time of sale (each, an “Issuer Covered Person”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event.

6. Representations and Warranties of the Investor. The Investor hereby
represents, warrants and covenants that:

6.1 Authorization. The Investor has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement and the Registration Rights
Agreement, the performance of its obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby.

6.2 No Public Sale or Distribution. The Investor is (i) acquiring the Commitment
Shares and the Notes and (ii) upon conversion of the Notes will acquire the
Conversion Shares for its own account, not as a nominee or agent, and not with a
view towards, or for resale in connection with, the public sale or distribution
of any part thereof, except pursuant to sales registered or exempted under the
1933 Act. The Investor is acquiring the Securities hereunder in the ordinary
course of its business. The Investor does not presently have any contract,
agreement, undertaking, arrangement or understanding, directly or indirectly,
with any individual, a limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization and a government
or any department or agency thereof (a “Person”) to sell, transfer, pledge,
assign or otherwise distribute any of the Securities.

6.3 Accredited Investor Status; Investment Experience. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the Securities, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Securities.

6.4 Reliance on Exemptions. The Investor understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

18

 

6.5 Information. The Investor and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by the Investor. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted by the Investor or its
advisors, if any, or its representatives shall modify, amend or affect the
Investor’s right to rely on the Company’s representations and warranties
contained herein. The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities. The Investor is
relying solely on its own accounting, legal and tax advisors, and not on any
statements of the Company or any of its agents or representatives, for such
accounting, legal and tax advice with respect to its acquisition of the
Securities and the transactions contemplated by this Agreement.

6.6 No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

6.7 Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Investor is a party have been duly and validly authorized,
executed and delivered on behalf of the Investor and shall constitute the legal,
valid and binding obligations of the Investor enforceable against the Investor
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Investor of this
Agreement and each Transaction Document to which the Investor is a party and the
consummation by the Investor of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Investor or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Investor is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities or “Blue Sky” laws) applicable to the
Investor, except in the case of clause (ii) above, for such conflicts, defaults
or rights which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Investor to
perform its obligations hereunder.

6.8 Organization and Standing. The Investor is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
New York.

6.9 Brokers or Finders. The Investor represents and warrants, to the best of its
knowledge, that no finder, broker, agent, financial advisor or other
intermediary, nor any purchaser representative or any broker-dealer acting as a
broker, is entitled to any compensation in connection with the transactions
contemplated by this Agreement or the transactions contemplated hereby.

19

 

6.10 Ability to Perform. There are no actions, suits, proceedings or
investigations pending against Investor or Investor’s assets before any court or
governmental agency (nor is there any threat thereof) which would impair in any
way Investor’s ability to enter into and fully perform its commitments and
obligations under this Agreement or the transactions contemplated hereby.

7. Use of Proceeds. The Investor acknowledges that the Company will use the
proceeds received from the purchase of the Notes for, among other things, (i)
costs and expenses relating to the sale of the Notes to the Investor and (ii)
general working capital purposes.

8. Rule 144 Availability; Public Information. At all times during the period
commencing on the six (6) month anniversary of the Initial Closing Date and
ending at such time that all of the Securities can be sold without the
requirement to be in compliance with Rule 144(c)(1) under the 1933 Act and
otherwise without restriction or limitation pursuant to Rule 144 under the 1933
Act, the Company shall use its reasonable best efforts to ensure the
availability of Rule 144 under the 1933 Act to the Investor with regard to the
Commitment Shares and the Conversion Shares, including compliance with Rule
144(c)(1) under the 1933 Act. If, (i) at any time during the period commencing
from the six (6) month anniversary of the Initial Closing Date and ending on the
first anniversary of the Additional Closing Date, the Company shall fail for any
reason to satisfy the current public information requirement under Rule 144(c)
under the 1933 Act (a “Public Information Failure”), or (ii) the Company shall
fail to take such action as is reasonably requested by the Investor to enable
the Investor to sell the Commitment Shares and the Conversion Shares pursuant to
Rule 144 under the 1933 Act (including, without limitation, delivering all such
legal opinions, consents, certificates, resolutions and instructions to the
Company’s transfer agent as may be reasonably requested from time to time by the
Investor and otherwise fully cooperate with Investor and Investor’s broker to
effect such sale of securities pursuant to Rule 144 under the 1933 Act) (a
“Process Failure”), then, in either case, in addition to the Investor’s other
available remedies, the Company shall pay to a Investor, in cash, as liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Securities, an amount in cash equal to two percent (2.0%) of
the aggregate Purchase Price of the Investor’s Securities on the day of a Public
Information Failure or Process Failure, as applicable, and on every thirtieth
(30th) day (pro rated for periods totaling less than thirty days) thereafter
until (a) in the case of a Process Failure, the date such Process Failure is
cured, or (b) in the case of a Public Information Failure, the earlier of (1)
the date such Public Information Failure is cured and (b) such time that such
public information is no longer required for the Investor to transfer the
Commitment Shares and the Conversion Shares pursuant to Rule 144 under the 1933
Act. The payments to which the Investor shall be entitled pursuant to this
Section 8 are referred to herein as “Rule 144 Failure Payments.” Rule 144
Failure Payments shall be paid on the earlier of (i) the last day of the
calendar month during which such Rule 144 Failure Payments are incurred and (ii)
the third (3rd) Trading Day after the event or failure giving rise to the Rule
144 Failure Payments is cured.



20

 

 

9. Indemnification. In consideration of the Investor’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless the
Investor and each holder of any Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, lawsuits, claims,
losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company or any Subsidiary in any of the Transaction Documents, (b) any breach of
any covenant, agreement or obligation of the Company or any Subsidiary contained
in any of the Transaction Documents or (c) any cause of action, suit or claim
brought or made against such Indemnitee by a third party (including for these
purposes a derivative action brought on behalf of the Company or any Subsidiary)
and arising out of or resulting from (i) the execution, delivery, performance or
enforcement of any of the Transaction Documents, (ii) any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of the issuance of the Securities, or (iii) the status of the Investor or holder
of the Securities as an investor in the Company pursuant to the transactions
contemplated by the Transaction Documents. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law. Except as
otherwise set forth herein, the mechanics and procedures with respect to the
rights and obligations under this Section 9 shall be the same as those set forth
in Section 6 of the Registration Rights Agreement. Notwithstanding anything to
the contrary in this Section 9, the Company shall not be obligated to pay an
Indemnitee any sums otherwise due under this Section 9 if the Company has
already paid the Indemnitiee such sums for the same Indemnified Liabilities
under Section 6 of the Registration Rights Agreement.

10. Participation Rights. During the period commencing on the date hereof and
ending 180 calendar days after the date hereof, neither the Company nor any of
its Subsidiaries shall, directly or indirectly, effect any Subsequent Placement
(as defined below) unless the Company shall have first complied with this
Section 10.

10.1 At least three (3) Trading Days prior to any proposed or intended
Subsequent Placement, the Company shall deliver to the Investor a written notice
of its proposal or intention to effect a Subsequent Placement (each such notice,
a “Pre-Notice”), which Pre-Notice shall not contain any information (including,
without limitation, material, non-public information) other than: either (A) (i)
a statement that the Company proposes or intends to effect a Subsequent
Placement, (ii) a statement that the statement in clause (i) above does not
constitute material, non-public information and (iii) a statement informing the
Investor that it is entitled to receive an Offer Notice (as defined below) with
respect to such Subsequent Placement upon its written request or (B) if the
existence of such Subsequent Placement is, as of the date of such Pre-Notice,
material, non-public information, a statement that the Investor is entitled to
receive material, non-public information. Upon the written request of the
Investor within three (3) Trading Days after the Company’s delivery to the
Investor of such Pre-Notice, and only upon a written request by the Investor,
the Company shall promptly, but no later than one (1) Trading Day after such
request, deliver to the Investor an irrevocable written notice (the “Offer
Notice”) of any proposed or intended issuance or sale or exchange (the “Offer”)
of the securities being

21

 

offered (the “Offered Securities”) in a Subsequent Placement, which Offer Notice
shall (w) identify and describe the Offered Securities, (x) describe the price
and other terms upon which they are to be issued, sold or exchanged, and the
aggregate number or amount of the Offered Securities to be issued, sold or
exchanged, (y) identify the Persons (if known and the Company is not otherwise
prohibited from disclosing such identity) to which or with which the Offered
Securities are to be offered, issued, sold or exchanged and (z) offer to issue
and sell to or exchange with the Investor in accordance with the terms of the
Offer no less than 30% of the Offered Securities.

10.2 To accept an Offer, in whole or in part, the Investor must deliver a
written notice to the Company prior to the end of the third (3rd) Business Day
after the Investor’s receipt of the Offer Notice (the “Offer Period”), setting
forth the portion of the Offered Securities that the Investor elects to purchase
(in either case, the “Notice of Acceptance”). Notwithstanding the foregoing, if
the Company desires to materially modify or amend the terms and conditions of
the Offer prior to the expiration of the Offer Period, the Company may deliver
to the Investor a new Offer Notice and the Offer Period shall expire on the
third (3rd) Business Day after the Investor’s receipt of such new Offer Notice.

10.3 The Company shall have five (5) Business Days from the expiration of the
Offer Period above (i) to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Investor (the “Refused Securities”) pursuant to a definitive agreement(s) (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.

10.4 In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 10.3 above), then the Investor may, at its sole option and in its sole
discretion, reduce the number or amount of the Offered Securities specified in
its Notice of Acceptance to an amount that shall be not less than the number or
amount of the Offered Securities that the Investor elected to purchase pursuant
to Section 10.2 above multiplied by a fraction, (i) the numerator of which shall
be the number or amount of Offered Securities the Company actually proposes to
issue, sell or exchange (including Offered Securities to be issued or sold to
the Investor pursuant to this Section 10 prior to such reduction) and (ii) the
denominator of which shall be the original amount of the Offered Securities. In
the event that the Investor so elects to reduce the number or amount of Offered
Securities specified in its Notice of Acceptance, the Company may not issue,
sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the
Investor in accordance with Section 10.1 above.

22

 

10.5 Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Investor shall acquire from the Company, and the
Company shall issue to the Investor, the number or amount of Offered Securities
specified in its Notice of Acceptance. The purchase by the Investor of any
Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and the Investor of a separate purchase agreement
relating to such Offered Securities reasonably satisfactory in form and
substance to the Investor and its counsel.

10.6 Any Offered Securities not acquired by a Buyer or other Persons in
accordance with this Section 10 may not be issued, sold or exchanged until they
are again offered to the Investor under the procedures specified in this
Agreement.

10.7 The Company and the Investor agree that if the Investor elects to
participate in the Offer, neither the Subsequent Placement Agreement with
respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provision whereby the Investor shall be required to agree to any restrictions on
trading as to any securities of the Company or be required to consent to any
amendment to or termination of, or grant any waiver, release or the like under
or in connection with, any agreement previously entered into with the Company or
any instrument received from the Company.

10.8 Notwithstanding anything to the contrary in this Section 10 and unless
otherwise agreed to by the Investor, the Company shall either confirm in writing
to the Investor that the transaction with respect to the Subsequent Placement
has been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case, in such a manner such that the Investor will not be
in possession of any material, non-public information, by the fifth (5th)
Business Day following delivery of the Offer Notice. If by such fifth (5th)
Business Day, no public disclosure regarding a transaction with respect to the
Offered Securities has been made, and no notice regarding the abandonment of
such transaction has been received by the Investor, such transaction shall be
deemed to have been abandoned and the Investor shall not be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries. Should the Company decide to pursue such transaction with respect
to the Offered Securities, the Company shall provide the Investor with another
Offer Notice and the Investor will again have the right of participation set
forth in this Section 10. The Company shall not be permitted to deliver more
than one Offer Notice to the Investor in any sixty (60) day period, except as
expressly contemplated by the last sentence of Section 10.2.

10.9 The restrictions contained in this Section 10 shall not apply in connection
with the issuance of any Excluded Securities (as defined below).

10.10 For purposes of this Section 10, the following definitions shall apply:

(a) “Approved Stock Plan” means any employee benefit plan which has been
approved by the board of directors of the Company prior to or subsequent to the
date hereof pursuant to which shares of Common Stock and standard options to
purchase Common Stock may be issued to any employee, officer or director for
services provided to the Company in their capacity as such.

23

 

(b) “Convertible Securities” means any capital stock or other security of the
Company or any of its Subsidiaries that is at any time and under any
circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries.

(c) “Excluded Securities” means (A) shares of Common Stock or standard options
to purchase Common Stock to directors, officers or employees of the Company in
their capacity as such pursuant to an Approved Stock Plan (as defined below);
(B) shares of Common Stock issued upon the conversion or exercise of Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (A) above) issued prior to
the date hereof, provided that the conversion price of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (A) above) is not lowered
(other than pursuant to its terms as in existence on the date hereof), none of
such Convertible Securities (other than standard options to purchase Common
Stock issued pursuant to an Approved Stock Plan that are covered by clause (A)
above) are amended to increase the number of shares issuable thereunder (other
than automatically pursuant to its terms in existence as of the date hereof) and
none of the terms or conditions of any such Convertible Securities (other than
standard options to purchase Common Stock issued pursuant to an Approved Stock
Plan that are covered by clause (A) above) are otherwise materially changed
after the date hereof in any manner that adversely affects the Investor; and (C)
the Securities.

(d) “Subsequent Placement” means any, direct or indirect, issuance, offer, sale,
grant of any option or right to purchase, or otherwise disposition of (or
announcement of any issuance, offer, sale, grant of any option or right to
purchase or other disposition of) any equity security or any equity-linked or
related security (including, without limitation, any “equity security” (as that
term is defined under Rule 405 promulgated under the 1933 Act), any Convertible
Securities, any debt, any preferred stock or any purchase rights) of the Company
or any of its Subsidiaries, including, without limitation, pursuant to Section
3(a)(9) or Section 3(a)(10) of the 1933 Act.

11. Restrictions.

11.1 Investor Restrictions. As long as the Investor or any of its affiliates
beneficially own any Registrable Securities (except at such times as the Closing
Bid Price (as defined in the Notes) of the Common Stock is less than $0.01), the
Investor agrees to comply with the following restrictions:

(a) No Short Sales. Neither the Investor nor any of its affiliates nor any
entity managed or controlled by the Investor (collectively, the “Restricted
Persons” and each of the foregoing is referred to herein as a “Restricted
Person”) shall, directly or indirectly, engage in any Short Sales involving the
Company’s securities. Notwithstanding the foregoing, it is expressly understood
and agreed that nothing contained herein shall (without implication that the
contrary would otherwise be true) prohibit any Restricted Person from: (1)
selling “long” (as defined under Rule 200 promulgated under Regulation SHO) the
Securities; or (2) selling a number of shares of Common Stock equal to the
number of Conversion Shares that such Restricted Person is entitled to receive
under a pending Conversion Notice (as defined in the

24

 

Notes) but has not yet taken possession of so long as such Restricted Person
delivers the Conversion Shares purchased pursuant to such Conversion Notice to
the purchaser thereof; provided, however, such Restricted Person shall not be
required to so deliver any such Conversion Shares subject to such Conversion
Notice if the Company fails for any reason to deliver such Conversion Shares to
the Investor on the applicable settlement date upon the terms and subject to the
provisions of the Notes.

(b) Volume Restriction. The Investor shall not sell Conversion Shares on any
Trading Day in an amount, in the aggregate, exceeding the greater of (i) $15,000
or (ii) 15% of the composite aggregate dollar trading volume of the Common Stock
as reported on Bloomberg, L.P. for such Trading Day.

(c) Conversion Notice Restriction. The Investor shall not deliver more than one
Conversion Notice (as defined in the Notes) to the Company in any ten (10)
Trading Day period without the prior consent of the Company.

(d) Trading Activity Report. If the Investor sells any Conversion Shares or
Commitment Shares on any Trading Day, the Investor shall provide a trading
activity report to the Company with respect to sales of Conversion Shares and
Commitment Shares on such Trading Day, substantially in the form attached hereto
as Exhibit D.

11.2 Company Restrictions.

(a) So long as any Notes remain outstanding, the Company shall not consummate
any exchange (i) of any security of the Company or any of its subsidiaries for
any other security of the Company or any of its subsidiaries except to the
extent (x) consummated pursuant to an exchange registered under a registration
statement of the Company filed pursuant to the 1933 Act and declared effective
by the Securities and Exchange Commission or (y) such exchange is exempt from
registration pursuant to an exemption provided under the 1933 Act (other than
Section 3(a)(10) of the 1933 Act) or (ii) of any indebtedness or other
securities of the Company or any of its subsidiaries relying on the exemption
provided by Section 3(a)(10) of the 1933 Act. Notwithstanding the foregoing, the
Company shall not, directly or indirectly, cooperate with any person to effect
any exchange of securities of the Company (whether pursuant to Section 3(a)(9)
or 3(a)(10) of the 1933 Act or otherwise) in connection with a proposed sale of
such securities from an existing holder of such securities to a third party.

(b) So long as any Notes remain outstanding, the Company shall not, directly or
indirectly, without prior written consent of the Investor, (i) issue or sell any
convertible securities either (A) at a conversion, exercise or exchange rate or
other price that is based upon and/or varies with the trading prices of, or
quotations for, the shares of Common Stock at any time after the initial
issuance of such convertible securities, or (B) with a conversion, exercise or
exchange price that is subject to being reset on more than one occasion either
(x) at some future date after the initial issuance of such convertible
securities or (y) upon the occurrence of specified or contingent events directly
or indirectly related to the business of the Company or the market for the
Common Stock (other than customary adjustments for “weighted average” or
“full-ratchet” antidilution), or (ii) enter into any agreement (including,
without limitation, an “equity line of credit” or an “at-the-market offering”)
whereby the Company or any of its subsidiaries may sell securities at a future
determined price (in each case, other than customary

25

 

“preemptive” or “participation” rights or “weighted average” or “full-ratchet”
antidilution or in connection with fixed-price ‘rights offerings” and similar
transactions not in violation of clause (i) above and otherwise permitted under
Section 11.2(a)). The Investor shall be entitled to obtain injunctive relief
against the Company and its subsidiaries to preclude any such issuance, which
remedy shall be in addition to any right to collect damages.

12. Miscellaneous

12.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
the Securities). Nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the parties hereto or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

12.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Illinois, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Illinois or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Illinois. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Chicago, Illinois, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

12.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

12.4 Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient; if not, then on the next Trading Day,
(c) five (5) Trading Days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to (a) in the case of the Company, to Guided Therapeutics, Inc., 5835 Peachtree
Corners East, Suite D, Norcross, Georgia 30092, Telephone Number (770) 242-8723,
Fax: (770) 242-8639, Attention: Chief Executive Officer, or (b) in the case of
the Investor, to Hanover Holdings I, LLC, a New York limited liability company,
c/o Magna Group, 5 Hanover Square, New York, NY 10004, Telephone Number: (347)
491-4240, Fax: (646) 737-9948, Attention: Marc Manuel, with a copy (which shall
not constitute notice) to Greenberg Traurig, LLP, The MetLife Building, 200 Park
Avenue, New York, New York 10166, Telephone Number (212) 801-9200, Fax: (212)
801-6400, Attention: Anthony J. Marsico, Esq.



26

 

 

12.5 Finder’s Fees. Except for the fees and expenses payable to the Placement
Agent, which shall be paid by the Company, each party represents that it neither
is nor will be obligated for any finders’ fee or commission in connection with
this transaction. The Company shall indemnify and hold harmless each Investor
from any liability for any commission or compensation in the nature of a
finders’ fee (and the costs and expenses of defending against such liability or
asserted liability) for which the Company or any of its officers, employees or
representatives is responsible.

12.6 Amendments and Waivers. No provision of this Agreement may be amended other
than by a written instrument signed by both parties hereto. No provision of this
Agreement may be waived other than in a written instrument signed by the party
against whom enforcement of such waiver is sought. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercises thereof or of any other right,
power or privilege.

12.7 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

12.8 Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein.

12.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

12.10 Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.

12.11 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Investor and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any

27

 

breach of obligations contained in the Transaction Documents and hereby agree to
waive and not to assert in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.

12.12 Fees and Expenses. Each party shall bear its own fees and expenses related
to the transactions contemplated by the Transaction Documents; provided,
however, that (i) $50,000 (less $15,000 heretofore paid by the Company to the
Investor) shall be withheld by the Investor from its applicable Initial Purchase
Price at the Initial Closing as a non-accountable and non-refundable document
preparation fee (the “Document Preparation Fee”) in connection with the
preparation, negotiation, execution and delivery of the Transaction Documents
and legal due diligence of the Company, and shall be paid directly to the
Investor’s counsel on the Initial Closing Date by wire transfer of immediately
available funds; for the avoidance of doubt, the Document Preparation Fee (and
any portion thereof) shall be non-refundable when paid. The Company shall pay
all transfer agent fees (including, without limitation, any fees required for
same-day processing of any instruction letter delivered by the Company and any
conversion or exercise notice delivered by a Investor), fees and expenses of the
Placement Agent, stamp taxes and other taxes and duties levied in connection
with the delivery of any Securities to the Investor.

13. Additional Defined Terms. In addition to the terms defined elsewhere in this
Agreement, the Notes, the following terms have the meanings set forth in this
Section 11:

13.1 “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

13.2 “Commission” means the United States Securities and Exchange Commission.

13.3 “Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any Convertible Security, Option or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

13.4 “Effective Date” means the date that the Initial Registration Statement (as
defined in the Registration Rights Agreement) filed pursuant to the Registration
Rights Agreement has been declared effective by the Commission.

13.5 “Additional Note Conditions” means, as of any given date of determination:
(i) all the Conversion Shares may be issued in full without violating the rules
or regulations of the Trading Market on which the Common Stock is then listed or
designated for quotation (as applicable); (ii) no public announcement of a
pending, proposed or intended Fundamental Transaction shall have occurred which
has not been abandoned, terminated or consummated; (iii) the Company shall have
no knowledge of any fact that would reasonably be expected to cause any
Registration Statement required to be filed pursuant to the Registration Rights
Agreement to not be effective or the prospectus contained therein to not be
available for the resale of all of the Registrable Securities in accordance with
the terms of the Registration Rights Agreement; (iv) the Investor shall not be
in possession of any material, non-public information provided to any of them by
the Company, any of its affiliates or any of their

28

 

respective employees, officers, representatives, agents or the like (other than
any material, non-public information that will be disclosed in the Additional
8-K); (v) there shall not have occurred any suspension of electronic trading or
settlement services by the DTC with respect to the Common Stock occurs and is
continuing or any receipt by the Company of any notice from DTC to the effect
that a suspension of electronic trading or settlement services by DTC with
respect to the Common Stock is being imposed or is contemplated (unless, prior
to such suspension, DTC shall have notified the Company in writing that DTC has
determined not to impose any such suspension); (vi) no Public Information
Failure shall exist and (vi) there shall not have occurred an Event of Default
(as defined in the Initial Note) or an event that with the passage of time or
giving of notice would constitute an Event of Default (as defined in the Initial
Note).

13.6 “Additional Note Conditions Failure” means that on any day during the
period commencing on the Additional Closing Notice Date through the Additional
Closing Date, the Additional Note Conditions have not been satisfied (or waived
in writing by the Investor).

13.7 “Liens” means a lien, charge pledge, security interest, encumbrance, right
of first refusal, preemptive right or other restriction.

13.8 “Material Adverse Effect” means (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document.

13.9 “Registrable Securities” shall have the meaning set forth in the
Registration Rights Agreement.

13.10 “Short Sales” shall mean “short sales” as defined in Rule 200 promulgated
under Regulation SHO under the 1934 Act.

13.11 “Subsidiary” shall mean any corporation or other entity of which at least
a majority of the securities or other ownership interest having ordinary voting
power for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other Subsidiaries.

13.12 “Trading Day” means any day on which the Common Stock is traded on the
Trading Market, provided that “Trading Day” shall not include any day on which
the Common Stock is scheduled to trade on the Trading Market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on the Trading Market (or if the Trading Market does not
designate in advance the closing time of trading on the Trading Market, then
during the hour ending at 4:00:00 p.m., New York City time) unless such day is
otherwise designated as a Trading Day in writing by the Investor.

13.13 “Trading Market” means any of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
OTC Bulletin Board, The NASDAQ Global Market, The NASDAQ Global Select Market,
The NASDAQ Capital Market, the New York Stock Exchange, NYSE Arca, the NYSE MKT,
or the

29

 

OTCQX Marketplace or the OTCQB Marketplace operated by OTC Markets Group Inc.
(or any successor to any of the foregoing).

13.14 “VWAP” means the volume weighted average price (the aggregate sales price
of all trades of Common Stock during a Trading Day divided by the total number
of shares of Common Stock traded during such Trading Day) of the Common Stock
during a Trading Day as reported by Bloomberg L.P. using the AQR function.

[SIGNATURES ON THE FOLLOWING PAGE]

30

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

THE COMPANY

 

GUIDED THERAPEUTICS, INC.

 

 

By: /s/ Gene S. Cartwright

Name: Gene S. Cartwright

Title: President and Chief Executive Officer

 

 

31

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

THE INVESTOR:

 

 

HANOVER HOLDINGS I, LLC, a New York limited liability company



By: /s/ Joshua Sason
Name: Joshua Sason
Title: Managing Member

 

 

32

 

Schedule I

 

 

(1) (2) (3) (4) (5) (6) (7)              

Investor

Address and Facsimile Number

Aggregate
Number of
Commitment
Shares

Original Principal Amount of Initial Notes

Original Principal Amount of Additional Notes

Initial
Purchase Price

Additional
Purchase Price

              HANOVER HOLDINGS I, LLC


c/o Magna Group
5 Hanover Square
New York, NY 10004
Tel: (347) 491-4240

Fax: (646) 737-9948

Attention: Marc Manuel

 

with a copy (which shall not constitute notice) to

 

Greenberg Traurig, LLP

The MetLife Building

200 Park Avenue

New York, New York 10166
Tel: (212) 801-9200
Fax: (212) 801-6400
Attention: Anthony J. Marsico, Esq.

321,820 $1,500,000 $2,000,000 $1,000,000 $2,000,000              

 